Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 1Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            15




                                   COMMONWEALTH OF KENTUCKY




                                                                                                          78D0E689-33DC-400F-8B0C-FD68A01693AB : 000001 of 000007
                                      MADISON CIRCUIT COURT
                                            CIVIL BRANCH
                                              DIVISION II
                                     CIVIL ACTION NO. 20-CI-00032
                                          “Electronically Filed”

         DAVID KIDROSKE, JR.                                                            PLAINTIFF

         vs.

         MADISON COUNTY DETENTION CENTER;
         STEVE TUSSEY, Individually, and in his
         Capacity as MADISON COUNTY JAILER;
         THOMAS JONES, Individually, and in his
         Capacity as MADISON COUNTY ASSISTANT
         JAILER; SOUTHERN HEALTH PARTNERS,
         INC. and DEPUTIES JOHN DOE and JANE DOE                                    DEFENDANTS


                                    ANSWER OF SHP DEFENDANTS


               Defendant, Southern Health Partners, Inc., (“SHP”), for its Answer to the Complaint,

         states as follows:

               1. In response to the “Introduction” of the Complaint, the contents of that paragraph

         require neither admission nor denial. To the extent that admission or denial is required,

         the SHP denies same.

               3. The Defendant SHP is without sufficient knowledge or information to form a belief

         as to the truth or falsity of the allegations contained in paragraphs 1 and 2 of the Complaint

         and, therefore, deniese same.

               4. Defendant SHP admits that portion of paragraph 3 of the Complaint as alleges that
                                                                                                          ANS : 000001 of 000006




         it may be served at CT Corporation System, 306 W. Main Street, Suite 512, Frankfort,

         Kentucky 40601, but denies the remainder of the allegations contained in that paragraph.

                                                      Exhibit "C"



Filed    4823-3435-3845.v1
                     20-CI-00032    02/17/2020              David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 2Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            16




             5. Defendant SHP is without sufficient knowledge or information to form a belief as




                                                                                                       78D0E689-33DC-400F-8B0C-FD68A01693AB : 000002 of 000007
         to the truth or falsity of the allegations contained in paragraph 4 of the Complaint and,

         therefore, denies same.

             6. Defendant SHP denies the allegations of paragraphs 5, 6, 7, 9, 10, 11, 12,13, 14,

         and 15 of the Complaint to the extent that they are directed at SHP. To the extent that the

         allegations contained in those paragraphs relate to defendants other than SHP, SHP is

         without sufficient knowledge or information to form a belief as to the truth or falsity of

         those allegations and, therefore, denies same.

             8. Defendant SHP is without sufficient knowledge or information to form a belief as

         to the truth or falsity of the allegations contained in paragraph 8 of the Complaint and,

         therefore, denies same.

             25. The Defendant SHP further denies any and all allegations contained in the

         Complaint not hereinabove specifically admitted.

                                      AFFIRMATIVE DEFENSES

             1. The Complaint fails to state a claim upon which relief can be granted against

         Defendant SHP.

             2. The Complaint may have failed to join a party or parties whose joinder is required

         under Rule 19.

             3. The Complaint may be barred by the doctrine of estoppel.

             4. The Complaint may be barred by the applicable statute of limitations.

             5. The Complaint may be barred by the doctrine of waiver.
                                                                                                       ANS : 000002 of 000006




             6. The Plaintiff may have failed to exhaust administrative remedies as required by

         law.




Filed    4823-3435-3845.v1
                     20-CI-00032   02/17/2020             David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 3Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            17




             7. At all times complained of, Defendant SHP acted in good faith and in conformity




                                                                                                       78D0E689-33DC-400F-8B0C-FD68A01693AB : 000003 of 000007
         with all applicable standards, laws and regulations pertaining to its conduct and with an

         objectively reasonable belief that its actions were lawful.

             8. If the Plaintiff has been damaged as alleged, which is specifically denied, such

         damage is the result of the actions or omissions of Plaintiff.

             9. If the Plaintiff has been damaged as alleged, which is specifically denied, such

         damage is the result of the negligence of a third party or parties over whom Defendant SHP

         had no authority or control.

             10. The Complaint may be barred by the provisions of the Prison Litigation Reform

         Act, 42 U.S.C.A. § 1997(e), et seq.

             11. The Complaint may be barred by the doctrines of intervening and/or superseding

         cause.

             12. The Complaint may be barred by the doctrines of comparative and/or contributory

         negligence.

             13. The Complaint may be barred in whole or in part for failure to comply with KRS

         411.167.

             14. The Complaint may be barred by the doctrines of qualified immunity, governmental

         immunity, qualified official immunity, and the immunity set forth in Chapter 65 of the

         Kentucky Revised Statutes, the Claims against Local Governments Act.

             15. To the extent that the Plaintiff asserts a claim for punitive damages, such claim

         should be dismissed because a jury, under Kentucky law: (1) is not provided with sufficient
                                                                                                       ANS : 000003 of 000006




         standards of clarity for determining the appropriateness and amount of a punitive damages

         award; (2) is not adequately instructed on the limits of punitive damages imposed by the




Filed    4823-3435-3845.v1
                     20-CI-00032   02/17/2020              David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 4Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            18




         applicable principles of deterrence and punishment; (3) is not expressly prohibited from




                                                                                                        78D0E689-33DC-400F-8B0C-FD68A01693AB : 000004 of 000007
         awarding punitive damages, or determining the amount of a punitive damage award, in

         whole or in part, on the basis of invidious discriminatory characteristics including the

         residence and wealth of Defendant SHP; (4) is permitted to award punitive damages under

         a vague and arbitrary standard that does not sufficiently define the conduct or mental state

         that makes punitive damages permissible; and (5) is not subject to trial court and appellate

         judicial review for reasonableness and furtherance of legitimate purposes on the basis of

         an objective standard. For the foregoing reasons, a punitive damage award would violate

         Kentucky law and SHP’s Due Process and Equal Protection rights as guaranteed under the

         Fourteenth Amendment to the United States Constitution, and the Fourth, Fifth and Sixth

         Amendments as incorporated into the Fourteenth Amendment, and the Constitution of the

         Commonwealth of Kentucky, including, but not limited to, Sections 2, 3, 7, 10, 11, 12, 14,

         17 and 26.

             16. To the extent that the Plaintiff asserts a claim for punitive damages, such claim

         should be dismissed as being in violation of the United States Constitution, including but

         not limited to the Fifth and Eighth Amendments, as applied to the States through the

         Fourteenth Amendment of the United States Constitution.

             17. Defendant SHP pleads and incorporates by reference each and every affirmative

         defense provided in the Federal Rules of Civil Procedure, including but not limited to those

         set forth in Rule 8, or in common law which may be appropriate or applicable upon the

         facts as they are discovered in this action.
                                                                                                        ANS : 000004 of 000006




Filed    4823-3435-3845.v1
                     20-CI-00032    02/17/2020            David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 5Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            19




             18. Defendant SHP reserves the right to plead further herein and specifically reserves




                                                                                                       78D0E689-33DC-400F-8B0C-FD68A01693AB : 000005 of 000007
         the right to amend this answer to assert any and all other affirmative defenses which facts

         or further discovery may reveal appropriate.

             WHEREFORE, Defendant Southern Health Partners, Inc. prays that the Complaint be

         dismissed and held for naught; for a trial by jury; for its costs and reasonable attorneys’

         fees; and for any and all other relief to which it appears properly entitled.



                                                        Respectfully submitted,


                                                        s/Margaret Jane Brannon
                                                        Margaret Jane Brannon
                                                        Robert Duncan
                                                        Jackson Kelly PLLC
                                                        175 East Main Street, Suite 500
                                                        Lexington, Kentucky 40507
                                                        (859) 255-9500
                                                        mjbrannon@jacksonkelly.com
                                                        Counsel for Defendant SHP




                                                                                                       ANS : 000005 of 000006




Filed    4823-3435-3845.v1
                     20-CI-00032    02/17/2020             David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/17/2020
                                   Doc #: 1-3 Filed:David M. Fernandez,
                                                     02/27/20    Page: 6Madison CircuitID#:
                                                                         of 7 - Page    Clerk
                                                                                            20




                                        CERTIFICATE OF SERVICE




                                                                                                         78D0E689-33DC-400F-8B0C-FD68A01693AB : 000006 of 000007
                 I hereby certify that on February 17, 2020, I electronically filed the foregoing with
         the clerk of the court by using the CM/ECF system, which will serve all counsel of record:

         Thomas K. Herren
         HERREN LAW, PLLC
         148 N. Broadway
         Lexington, KY 40507
         Counsel for Plaintiff

         D. Barry Stilz
         Lynn Sowards Zellen
         Ellen L. Black
         Kinkead & Stilz, PLLC
         301 E. Main St., Suite 800
         Lexington, KY 40507
         Counsel for Madison County Defendants




                                                       s/Margaret Jane Brannon
                                                       Counsel for Defendant SHP




                                                                                                         ANS : 000006 of 000006




Filed    4823-3435-3845.v1
                     20-CI-00032   02/17/2020             David M. Fernandez, Madison Circuit Clerk
            Case: 5:20-cv-00071-CHB Doc #: 1-3 Filed: 02/27/20 Page: 7 of 7 - Page ID#: 21
           Commonwealth of Kentucky
           David M. Fernandez, Madison Circuit Clerk


 Case #: 20-CI-00032                   Envelope #: 2244905




                                                                                                           78D0E689-33DC-400F-8B0C-FD68A01693AB : 000007 of 000007
 Received From: MARGARET JANE BRANNON                 Account Of: MARGARET JANE BRANNON

 Case Title: KIDROSKE, DAVID VS. TUSSEY, STEVE, ET AL Confirmation Number: 105269779
 Filed On:2/17/2020 3:10:15PM


#      Item Description                                                                   Amount
1      Charges For Services(Jury Demand / 12)                                                $70.00
                                                                               TOTAL:        $70.00




Generated: 2/17/2020                                                                         Page 1 of 1
